         Case 1:18-cr-00834-PAE Document 326 Filed 10/04/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 4, 2019

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Daniel Hernandez, S5 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

       The parties respectfully write to request that a presentence investigation report be ordered
and that a sentencing date be scheduled for Mr. Hernandez.

        Counsel for Mr. Hernandez respectfully requests that sentencing be scheduled on an
expedited basis. The Government does not object to this request. In order to facilitate the request
for expedited sentencing, the parties waive the 35-day notice requirement pursuant to Fed. R. Crim.
P. 32(e)(2).


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                                 by: s/
                                                    Michael D. Longyear
                                                    Jonathan E. Rebold
                                                    Jacob Warren
                                                    Assistant United States Attorneys
                                                    (212) 637-2223 / 2512 / 2264

cc: Lance Lazzaro, Esq. (by ECF)
    Dawn M. Florio, Esq. (by ECF)
